NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       LANDRY PERKINS, Appellant.

                             No. 1 CA-CR 17-0337
                               FILED 3-27-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-149080-001
                 The Honorable Pamela S. Gates, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Nicole Countryman, Phoenix
By Nicole Countryman
Counsel for Appellant
                             STATE v. PERKINS
                             Decision of the Court



                       MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Jennifer B. Campbell
joined.


M c M U R D I E, Judge:

¶1             Landry Perkins appeals his convictions of possession of
dangerous drugs and possession of marijuana and the resulting sentences.
Perkins’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), certifying that, after
a diligent search of the record, she found no arguable question of law that
was not frivolous. Perkins was given the opportunity to file a supplemental
brief, and raised the following issues: violation of his Fourth Amendment
rights, credibility of witness testimony, and ineffective assistance of
counsel. Counsel asks this court to search the record for arguable issues. See
Penson v. Ohio, 488 U.S. 75 (1988); State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App.
1999). After reviewing the record, we affirm Perkins’s convictions and
sentences.

              FACTS AND PROCEDURAL BACKGROUND

¶2            Police responded to reports of a fight in an apartment parking
lot on October 10, 2014. By the time police arrived at the apartment, there
was no longer a fight in the parking lot, but a neighbor indicated to them
that the individuals involved in the fight had entered one of the apartments.

¶3            Officers knocked on that apartment door and announced
their presence. Two individuals answered the door and provided
ambiguous responses to questions regarding the parking lot fight and
whether anyone else was in the apartment. The police asked the individuals
to step outside of the apartment, and the two obliged the officers’ request.
Police further announced their presence, and Perkins emerged from a back
room.

¶4           Perkins was then asked to step outside of the apartment, and
he complied. After a search of the apartment, the officers ran a warrant
check on Perkins and the other two individuals. The warrant check turned
up a warrant for Perkins’s arrest, at which point the officers arrested him.


                                        2
                           STATE v. PERKINS
                           Decision of the Court

Perkins was searched incident to the arrest by one of the officers, and the
officer found in Perkins’s pocket a plastic pill bottle containing marijuana
and methamphetamine.

¶5           Perkins was charged with possession of dangerous drugs and
possession of marijuana. Before trial, Perkins moved to suppress the
evidence obtained from the officers’ search incident to arrest. The court held
a two-day hearing on the motion to suppress, after which, the court denied
the motion.

¶6             After a three-day trial, the jury found Perkins guilty of one
count of possession of dangerous drugs, a Class 4 felony, and one count of
possession of marijuana, a Class 6 felony. After the trial, Perkins’s counsel
requested an evaluation to determine if Perkins was competent. The court
held a competency hearing and determined Perkins to be competent. After
finding Perkins had five prior felony convictions, the court sentenced
Perkins to a term of seven years’ imprisonment for possession of dangerous
drugs, to be served concurrently to a term of 2.5 years’ imprisonment for
possession of marijuana, with 674 days’ presentence incarceration credit.
Perkins timely appealed, and we have jurisdiction pursuant to Arizona
Revised Statutes (“A.R.S.”) sections 12-120.01(A)(1), 13-4031, and -4033(A).


                               DISCUSSION

¶7             We have read and considered counsel’s brief and have
reviewed the record for any arguable issues. See Leon, 104 Ariz. at 300. We
find none. In his supplemental brief, Perkins raises the following issues:
violation of his Fourth Amendment rights, credibility of witness testimony,
and ineffective assistance of counsel.

A.     The Officers Did Not Violate Perkins’s Fourth Amendment Rights
       by Asking Him to Come Out of the Apartment and Searching Him
       Incident to Arrest.

¶8           Perkins contends that police illegally seized him when police
asked him to come out of the apartment. Perkins contends that this seizure
lead to his arrest, search incident to arrest, and discovery of
methamphetamine and marijuana on his person. The superior court held a
two-day suppression hearing and ultimately denied the motion.

¶9            “We review the denial of a motion to suppress for an abuse of
discretion.” State v. Ontiveros-Loya, 237 Ariz. 472, 475, ¶ 5 (App. 2015). If
there is “any reasonable evidence in the record to sustain [a decision],” we


                                      3
                            STATE v. PERKINS
                            Decision of the Court

will uphold the decision. State v. Morris, 215 Ariz. 324, 341, ¶ 77 (2007)
(quoting State v. Veatch, 132 Ariz. 394, 396 (1982)). The three arresting
officers and Perkins all testified at the motion hearing. The court found that
Perkins voluntarily left the apartment at the officers’ request. Considering
the testimony and evidence presented at the hearing, the superior court did
not abuse its discretion by denying Perkins’s motion to suppress evidence
on Fourth Amendment grounds.

B.     Witness Credibility is Determined by the Jury.

¶10           Perkins contends the witnesses whom testified at trial were
untruthful in their testimony. Arizona Rule of Evidence 607 allows a
defendant to impeach the credibility of witnesses testifying at trial through
cross-examination and introduction of additional evidence or witnesses. It
is the province of the jury, however, and not this court, “to weigh the
evidence and determine the credibility of the witnesses.” State v. Williams,
209 Ariz. 228, 231, ¶ 6 (App. 2004). There is no arguable error.

C.     Ineffective Assistance of Counsel Claims Are Not Addressed on
       Direct Appeal.

¶11           Perkins contends his attorney ineffectively represented him
during the proceedings. Ineffective assistance of counsel claims can only be
raised in post-conviction relief proceedings, not on direct appeal. State v.
Spreitz, 202 Ariz. 1, 3, ¶ 9 (2002). We do not address ineffective assistance of
counsel claims on direct appeal. See id.

¶12          Perkins was present and represented by counsel at all stages
of the proceedings against him. The record reflects the superior court
afforded Perkins all his constitutional and statutory rights, and the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support the jury’s verdicts. Perkins’s sentences fall within the range
prescribed by law, with proper credit given for presentence incarceration.




                                       4
                           STATE v. PERKINS
                           Decision of the Court

                              CONCLUSION

¶13             Perkins’s convictions and sentences are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to Perkins’s
representation in this appeal will end after informing Perkins of the
outcome of this appeal and his future options, unless counsel’s review
reveals an issue appropriate for submission to the Arizona Supreme Court
by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984).




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5